                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

 JOHN JOHNSON                                      §
       Plaintiff                                   §
                                                   §
 vs.                                               §                             7:20-cv-117
                                                               CIVIL ACTION NO. ___________
                                                   §
                                                   §
                                                   §
 HERC RENTALS, INC., D/B/A                         §
 HERTZ EQUIPMENT RENTALS,                          §
 JLG INDUSTRIES, INC.                              §
       Defendants.


                             PLAINTIFF’S ORIGINAL COMPLAINT

           Plaintiff John Johnson files this, his Original Complaint against Herc Rentals, Inc., d/b/a

Hertz Equipment Rentals, and JLG Industries, Inc.

                                               PARTIES

           1.     Plaintiff John Johnson (“Johnson”) is a Texas resident living in Synder, Texas.

           2.     Defendant Herc Rentals, Inc., D/B/A Hertz Equipment Rentals, (“Herc”) is a

corporation organized under the laws of Delaware that maintains it principal place of business in

Bonita Springs, Florida. Herc may be served with process via its registered agent, CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136,

           3.     Defendant JLG Industries, Inc., (“JLG”) is corporation organized under the laws of

Pennsylvania that maintains its principal place of business at 1 JLG Drive, McConnellsburg,

Pennsylvania. JLG may be served via its registered agent, CT Corporation System, at 1999 Bryan

St., Suite 900, Dallas, Texas 75201-3136.

                                   VENUE AND JURISDICTION


245385.1
           4.   This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1332(a)(1) because this suit involves a controversy between parties of diverse citizenship and an

amount in controversy that exceeds $75,000.

           5.   Venue is proper in this District pursuant to §1391 because a substantial part of the

events giving rise to Plaintiff’s claims occurred within this District and because the harm Plaintiff

suffered as a consequence of the defendants’ action occurred in this district.

                           FACTS APPLICABLE TO ALL CLAIMS

           6.   On June 13, 2018, Johnson was working on a rig-move for RFC Drilling. As part

of these efforts, a “gas buster,” which weighed approximately 8 tons, was being moved by a forklift

manufactured and designed by JLG (“the Product”). The following picture depicts the Product:




245385.1                                         2
           7.     Upon information and belief, Johnson’s employer (RFC Drilling) rented the

Product from Herc at “Hertz Equipment Rentals” located at 8282 E Interstate 20, Midland, Texas

79706. Before June 13, 2018, Johnson and his co-workers had repeatedly complained that the

Product was malfunctioning and in need of service. These complaints and requests were made

directly to Herc, which indicated that it would service the Product when it had the opportunity to

do so. Herc, however, waited too long.

           8.     As Johnson was performing his work activities near the Product, it malfunctioned

such that the arm of the forklift began moving. This was the type of malfunction that Johnson and

his colleagues had complained of and attempted to have fixed.

           9.     Due to the Product “booming-in” by itself, it lost control of the 8-ton gas buster,

which subsequently crushed Johnson’s leg.

           10.    Johnson had to be rushed by ambulance to a nearby airport so that he could be life-

flighted to Midland Medical Center. Thirty-two stiches and surgery were required to treat Johnson.

Moreover, due to the extent of his injuries, Johnson was forced to miss time from work.

           11.    At present, Johnson has not been released back to work. It is clear, though, that

Johnson’s life will never be the same.

                                       CAUSES OF ACTION

    A. Negligence: Herc

           12.    Johnson incorporates for reference and for all purposes all facts contained

elsewhere in this Original Complaint as if fully set-forth herein.

           13.    Herc owed a duty of reasonable care with respect to the industrial equipment it

rented for use.




245385.1                                           3
           14.   Herc was advised of a problem with the Product that injured Johnson, and that the

Product was in need of maintenance.

           15.   Among other things, Herc was negligent in the following manner:

                 a. Failing to take ordinary care to protect Johnson;

                 b. Failing to ensure that the equipment it rented was safe for its intended use;

                 c. Failing to timely repair and conduct maintenance on the Product; and

                 d. Failing to advise of potential defects and problems with the Product.

           16.   Herc’s negligence was a proximate cause of Johnson’s injuries and damages, which

include:

                 a. Past and future physical pain, mental anguish and suffering;

                 b. Past and future physical impairment, disfigurement, and disability of Johnson;

                 c. Past and future medical expenses that Plaintiff has incurred and will continue
                    to incur;

                 d. Past and future lost wages;

                 e. Court costs;

                 f. Pre- and post-judgment interest; and

                 g. Any and all other damages, both general and special, at law and in equity, to
                    which Plaintiff is justly entitled.

    B. Gross Negligence: Herc

           17.   The conduct of Herc constitutes gross negligence because it had objective

awareness of an extreme degree of harm to Johnson. Despite having that knowledge, Herc

proceeded with conscious indifference. As a result, Johnson requests that he be awarded punitive

damages.




245385.1                                          4
    C. Product Liability (Manufacturing Defect / Product Defect / Negligence): JLG

           18.   Johnson incorporates for reference and for all purposes all facts contained

elsewhere in this Original Complaint as if fully set-forth herein.

           19.   JLG owed a duty of reasonable care with respect to the products it designs and

manufacturers for sale. JLG breached that duty of reasonable care by failing to design and

manufacture the Product in a reasonable manner.

           20.   The Product that injured Johnson suffered from a defect that posed an unreasonable

risk of harm.

           21.   The Product’s defective condition occurred because (1) the Product deviated in its

construction or quality from its specifications or planned output in a manner that rendered it

unreasonably safe; or (2) the Product was defectively designed, which rendered it unreasonably

dangerous as designed, taking into consideration the utility of the product and the risk involved in

its use. If the Product’s condition occurred because of the latter, there was a reasonably safe

alternative design that would have prevented or substantially reduced the risk of harm posed by

the Product, and was economically and technologically feasible at the time the Product left the

control of JLG.

           22.   JLG’s conduct, and the Product’s defect(s) legal caused Johnson’s injuries and

damage, including:

                 a. Past and future physical pain, mental anguish and suffering;

                 b. Past and future physical impairment, disfigurement, and disability of Johnson;

                 c. Past and future medical expenses that Plaintiff has incurred and will continue
                    to incur;

                 d. Past and future lost wages;

                 e. Court costs;



245385.1                                          5
                  f. Pre- and post-judgment interest; and

                  g. Any and all other damages, both general and special, at law and in equity, to
                     which Plaintiff is justly entitled.

                                     RESPONDEAT SUPERIOR

           23.    Defendants are liable for the negligence of their employees, agents, and vice-

principals, which occurred during the course and scope of their employment / affiliation with

Defendants. Specifically, they had a general duty to exercise reasonable care in performing their

work. This did not occur. As a result, Defendants are liable for Plaintiff’s injuries and damages.

                            ALTERNATE THEORIES OF RECOVERY

           24.    Pursuant to Federal Rule of Civil Procedure 8, Johnson’s causes of action are pled

in the alternative, and should not be read to prejudice either claim.

                                           JURY DEMAND

           25.    Plaintiff respectfully requests that this matter be decided by a jury.

                                                PRAYER

           Plaintiff John Johnson respectfully requests that Defendants Herc Rentals, Inc., d/b/a Hertz

Equipment Rentals, and JLG Industries, Inc., be cited to appear and that, upon conclusion of the

trial in this matter, judgment be entered against the defendants for the following damages:

                  a. Past and future physical pain, mental anguish and suffering;

                  b. Past and future physical impairment, disfigurement, and disability of Plaintiff;

                  c. Past and future medical expenses that Plaintiff has incurred and will continue
                     to incur;

                  d. Past and future lost wages;

                  e. Court costs;

                  f. Pre- and post-judgment interest;

                  g. Exemplary Damages (against Herc Only); and



245385.1                                            6
           h. Any and all other damages, both general and special, at law and in equity, to
              which Plaintiff is justly entitled.

                                        Respectfully submitted,

                                        FERNELIUS SIMON PLLC


                                        By: /s/ Joel C. Simon
                                            Stephen M. Fernelius
                                            State Bar No. 06934340
                                            Email: steve.fernelius@trialattorneytx.com
                                            Joel C. Simon
                                            State Bar No. 24046850
                                            Email: joel.simon@trialattorneytx.com
                                            1221 McKinney, Suite 3200
                                            Houston, Texas 77010-3095
                                            Telephone: 713-654-1200
                                            Facsimile: 713-654-4039

                                               AMBERLAW, PLLC

                                               /s/ Rachel Ambler
                                               State Bar No. 24081954
                                               Rachel@RachelAmbler.com
                                               511 N. Lincoln Avenue
                                               Odessa, Texas 79761
                                               Telephone: 432-203-0303
                                               Fax: 888-692-3331

                                               ATTORNEYS FOR PLAINTIFF JOHN
                                               JOHNSON




245385.1                                   7
